DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim(s) 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 1, and specifically comprising the limitation of a first fluorescent material layer interposed between the light emitting element and the translucent material, wherein the first fluorescent material layer comprises a resin that contains a first fluorescent material, and wherein the first fluorescent material comprises at least one compound selected from (Ca, Sr)AISiN3: Eu and (Ca, Sr, Ba)2Si5N8: Eu; and a covering member that covers sides of the wavelength conversion member and surrounds the light emitting element, wherein the covering member comprises light reflecting material and a second fluorescent material, and wherein the second fluorescent material comprises at least one compound selected from (Ca, Sr)AISiN3: Eu and (Ca, Sr, Ba)2Si5N8: Eu; wherein the light emitting device has an emission spectrum having a dominant wavelength in a range greater than or equal to 610 nm and less than or equal to 780 nm; and wherein a dominant wavelength of an emission spectrum of the second fluorescent material differs from the dominant wavelength of the emission spectrum of the light emitting device by less than or equal to 30 nm.
Regarding claim(s) 2-10, claims(s) 2-10 is/are allowable for the reasons given in claim(s) 1 because of its/their dependency status from claim(s) 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Seye Iwarere, can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879